Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 12/04/2021 in which Claims 1-5 are presented for examination.
Drawings
The applicant’s drawings submitted on 12/04/2021 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent a No. 11228426. 
Claims 1-5 recite similar limitations as claims 1-8 of US patent No. 11228426 as follows: 
       Instant application
    US patent No. 11228426
    Claim 1. A communication system that performs a communication between a first communication device and a second communication device, the first communication device comprising; a first clock; a first counter configured to count symbols transmitted to the second communication device; a first pseudo-random number generator configured to generate a pseudo-random number that corresponds to a count value of the first counter; a symbol generator configured to generate a transmission symbol from a transmission signal and the pseudo-random number generated by the first pseudo-random number generator; a modulator configured to generate a modulated signal from the transmission symbol generated by the symbol generator; and a first controller configured to detect, when disruption of a communication with the second communication device is detected, a time at which the disruption of the communication is detected by using the first clock, to select a restoring time for resuming the communication based on the time at which the disruption of the communication is detected, the restoring time being selected from among a plurality of restoring times determined in advance, to give the first counter a count value assigned in advance to the selected restoring time, the second communication device comprising: a second clock; a second counter configured to count symbols received from the first communication device; a second pseudo-random number generator configured to generate a pseudo-random number that corresponds to a count value of the second counter; a signal regenerator configured to regenerate the transmission signal from the modulated signal received from the first communication device by using the pseudo-random number generated by the second pseudo-random number generator; and a controller configured to detect, when a disruption of a commutation with the first communication device is detected, a time at which the disruption of the communication is detected by using the second clock, to select a restoring time for resuming the communication based on the time at which the disruption of the communication is detected, the restoring time being selected from among the plurality of restoring times, to give the second counter a count value assigned in advance to the selected restoring time, wherein when the first communication device resumes a communication with the second communication device, the first counter resumes a counting operation from the count value given from the first controller, and wherein when the second communication device resumes a communication with the first communication device, the second counter resumes a counting operation from the count value given from the second controller, wherein the symbol generator generates the transmission symbol by adding a cryptic noise that corresponds to a pseudo-random number generated by the first pseudo-random number generator to the transmission signal, and the signal regenerator removes the cryptic noise from the modulated signal by using a noise removing signal that corresponds to a pseudo-random number generated by the second pseudo-random number generator. 
Claim 4. A communication system that performs a communication between a first communication device and a second communication device, the first communication device comprising; a first clock; a first counter configured to count symbols transmitted to the second communication device; a first pseudo-random number generator configured to generate a pseudo-random number that corresponds to a count value of the first counter; a symbol generator configured to generate a transmission symbol from a transmission signal and the pseudo-random number generated by the first pseudo-random number generator; a modulator configured to generate a modulated signal from the transmission symbol generated by the symbol generator; and a first controller configured to detect, when disruption of a communication with the second communication device is detected, a time at which the disruption of the communication is detected by using the first clock, to select a restoring time for resuming the communication based on the time at which the disruption of the communication is detected, the restoring time being selected from among a plurality of restoring times determined in advance, to give the first counter a count value assigned in advance to the selected restoring time, the second communication device comprising: a second clock; a second counter configured to count symbols received from the first communication device; a second pseudo-random number generator configured to generate a pseudo-random number that corresponds to a count value of the second counter; a signal regenerator configured to regenerate the transmission signal from the modulated signal received from the first communication device by using the pseudo-random number generated by the second pseudo-random number generator; and a controller configured to detect, when a disruption of a commutation with the first communication device is detected, a time at which the disruption of the communication is detected by using the second clock, to select a restoring time for resuming the communication based on the time at which the disruption of the communication is detected, the restoring time being selected from among the plurality of restoring times, to give the second counter a count value assigned in advance to the selected restoring time, wherein when the first communication device resumes a communication with the second communication device, the first counter resumes a counting operation from the count value given from the first controller, and wherein when the second communication device resumes a communication with the first communication device, the second counter resumes a counting operation from the count value given from the second controller. 


Claim 1.




The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 11228426 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 11228426 substantially discloses the subject matter of claim 1 of the instant Application.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over ITO US 20160028480 A1 in view of Furukawa (US 20090180619 A1)

As to claim 4, ITO discloses an optical transmission device, comprising: a receiver configured to receive, from a correspondent device (ITO Pa. []), an optical signal to which a cryptic noise that corresponds to an [encryption key ]is added in the correspondent device (ITO Pa. [0009]) [an optical receiver that receives the optical signal for transmission]; a noise removing signal generator configured to generate a noise removing signal that corresponds to the cryptic noise based on an encryption key that is the same as the [encryption key] (ITO Pa. [0009]) [photoelectric conversion unit that photoelectrically converts the optical signal for denoising to generate a noise signal, and a denoising unit that removes a noise component from the received signal using the noise signal]; a noise remover configured to remove the cryptic noise from the optical signal by using the noise removing signal (ITO Pa. [0007]) [Noise components added in a transmission channel can be removed to some extent by using an optical filter]; and a reporting unit configured to report, to the correspondent device, information relating to the optical signal from which the cryptic noise has been removed by the noise remover (ITO Pa. [0032]) [The denoising unit 250 removes a noise component from the received signal using the noise signal.]

It is noted that ITO does not appear explicitly disclose “noise that corresponds to an encryption key”
However, Furukawa discloses on paragraph [0129] (when a ciphertext according to the first encryption is decrypted, the noise depending on a key held by a receiver remains, and the noise is removed only when a ciphertext according to the second encryption is decrypted) 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention, that applying the known technique taught by Furukawa to the noise remover system of ITO would have yield predictable results and resulted in an improved system, namely, a system that would disable unauthorized person by employing encryption which can be decrypted by a plurality of receiving devices (Furukawa Pa. [0002]) 

As to claim 5, Claim 5 recite respectively the same limitations as claim 4, therefore, it is rejected under the same rationale.

As to claims 2-3, Claims 2-3 recite respectively the same limitations as claim 4, therefore, it is rejected under the same rationale.

Allowable Subject Matter
Claim 1 is objected to, but would be allowable upon file a proper terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491